        Case 1:20-cv-00531-JCH-LF Document 1 Filed 06/02/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


ALBUQUERQUE PUBLIC SCHOOL BOARD OF EDUCATION,

Respondent-Appellant,

v.                                                          No. CIV-


CARLA CABRERA, as Parent of
    J. M., Student (a minor),


Petitioner – Appellees
                           COMPLAINT FOR JUDICIAL REVIEW
                           PURSUANT TO SECTION 20 USC §1415

                _____________________________________________________

                                            Introduction


       The Albuquerque Public Schools Board of Education (as the governing entity for the

Albuquerque Public Schools) by and through undersigned counsel files this complaint seeking

judicial review of a special education due process hearing decision resulting from a special

education due process proceeding captioned as:        In the matter of Carla Cabrera as parent of

J.M., a minor vs. Albuquerque Public Schools DPH. No. 1920-11 brought under the Individuals

with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.

                                     Jurisdiction and Parties

       1.   The Board of Education of Albuquerque Public Schools governs the Albuquerque

            Public Schools and has the capacity to sue and be sued pursuant to NMSA 1978, §§

            22-1-2(I), 22-5-4(A) and 22-5-4(E). The Board of Education and the Albuquerque

            Public Schools are referred to herein jointly as the “District.”

       2. Cabrera and her minor son J. M. are both residents of Albuquerque, New Mexico and
 Case 1:20-cv-00531-JCH-LF Document 1 Filed 06/02/20 Page 2 of 6




   on information and belief continue to live there, and J. M. continues to attend the

   Albuquerque Public Schools as an 8th grade student.

3. This Court has jurisdiction over this petition for judicial review and for attorney’s

   fees and costs pursuant to the IDEA, 20 U.S.C. § 1415.

                               Factual Allegations

4. J.M is a thirteen year old minor male child.

5. J.M. at all time’s material herein has attended the Albuquerque Public Schools with

   an identified exceptionality of specific learning disability, particularly in the area of

   reading and math. As a result, J. M. has and is scheduled to continue to receive direct

   services from a special education teacher in those areas.

6. J. M. lives in Albuquerque, New Mexico along with his mother Carla Cabrera, a step-

   father, and at least two other siblings.

7. J.M. attends one of the District’s middle schools, Madison Middle School, and as of

   the start of the 2020-2021 school year will be in the 8th grade as a transfer request

   pursuant to a parent request.

8. As a student who meets the eligibility requirements for special education, as a student

   with a specific learning disability, J.M. requires specialized instruction by a certified

   special education teacher or an individual operating under a provisional license issued

   by the New Mexico Public Education Department. Instruction requires the provision

   of individualized support by a special education teacher in a scientifically research-

   based instructional program.

9. J.M., as a transfer student, attended Madison Middle School for the 2019-2020 school

   years as a seventh grade student.
 Case 1:20-cv-00531-JCH-LF Document 1 Filed 06/02/20 Page 3 of 6




10. The District provided services and specialized instruction to J.M. while in the

   seventh grade at Madison Middle School. J.M. was first identified as eligible for

   special education services near the conclusion of the 2018-2019 school years while

   in attendance at Janet Kahn Elementary School.

11. Reading instruction is provided to J.M. using a multi-sensory, scientifically based

   reading program. The District also provided supplemental instruction in reading

   through the iStation program, which provides frequent and focused information on a

   student’s performance and understanding of reading elements. These data points

   allowed the staff to modify the instruction as needed.

12. J.M. has made, and continues to make, progress and his Individualized Education

   Plans (“IEPs”) contain appropriate measurable goals directed to improve his

   performance and are designed to provide educational benefit.

13. On November 26, 2019, Ms. Cabrera, through her counsel, filed a special education

   due process hearing complaint with the New Mexico Public Education Department,

   alleging ongoing violations of J.M.’s rights as a student with disabilities under the

   IDEA and denial of a free appropriate public education to J.M. for the statutory

   review period beginning November 26, 2017.

14. The New Mexico Public Education Department assigned a Due Process Hearing

   Officer (“DPHO”) to conduct a due process hearing on Petitioners’ due process

   complaint. The DPHO held a hearing in Albuquerque on February 3 through

   February 6, 2020.

15. The DPHO issued a final decision in this case on May 3, 2020. See attached Exhibit

   1.
 Case 1:20-cv-00531-JCH-LF Document 1 Filed 06/02/20 Page 4 of 6




16. The District prevailed on some issues which are not the subject of this Complaint.

   One specific issue in which the DPHO found in favor of Ms. Cabrera is the subject of

   this appeal and which are specifically associated with the following numbered

   Findings of Fact and Conclusions of Law.

17. The DPHO’s Summary of Evidence is flawed. Ex. 1, pp. 3-13. The Summary does

   not fully reflect an adequate summary of the evidence. The Summary contains

   conclusory statements not supported by the evidence and includes erroneous

   statements of fact.

18. The DPHO erred in the following finding of facts: Findings of Fact Nos. 26 and 27.

19. The DPHO erred in the following conclusions: Conclusions of Law beginning on

   Page 45 under the section of “Tourette’s Syndrome Evaluation” through page 56.

20. The DPHO erred in concluding that the District deprived J.M. of a free appropriate

   public education during the relevant statutory period by failing to evaluate for

   Tourette’s Syndrome. According to the DPHO, the District was on notice of the

   suspicion of such a condition, despite the parent’s clear indication that she was going

   to get J.M. tested, and the fact that no educationally trained staff indicated any

   suspicion of Tourette’s Syndrome even after training regarding the possible signs of

   the syndrome.

                                   Prayer for Relief


    A. A memorandum opinion and order reversing the DPHO’s Decision insofar as the

        DPHO granted Petitioners relief, as requested in the underlying matter;

    B. A declaratory judgment holding that Respondents did not deprive J.G. of a free

        appropriate public education for any time relevant hereto and in particular the
        Case 1:20-cv-00531-JCH-LF Document 1 Filed 06/02/20 Page 5 of 6




               time period covered by the complaint; An order recognizing and declaring

               Respondent to be the prevailing party in the due process proceeding and

               awarding attorney’s fees and costs incurred in the administrative proceedings,

               pursuant to the Individuals with Disabilities Education Act;

           C. An award of attorney’s fees and costs in this action; and

           D. Any such other and further relief as this Court deems just and proper.


                                                   Respectfully submitted,

                                                   CUDDY & MCCARTHY, LLP


                                            By:     /S/ Jacquelyn Archuleta-Staehlin
                                                    Jacquelyn Archuleta-Staehlin
                                                    Paul Roybal
                                                    Post Office Box 4160
                                                    Santa Fe, New Mexico 87502-4160
                                                    Telephone: (505) 988-4476
                                                    Attorneys for Respondent


                                     Certificate of Service
       The undersigned hereby certifies that a true and correct copy of the foregoing of Notice

of Appeal was swerved via email to the following on the 2nd day of June, 2020.

Morgan Lyman
P.O Box 1002
Las Cruces, NM 88004
morganlyman@hotmail.com

Gail Stewart
3800 Osuna NE, Suite 1
Albuquerque, NM 87109
gstewart@66law.com

By:    /S/ Jacquelyn Archuleta-Staehlin
       Jacquelyn Archuleta-Staehlin
Case 1:20-cv-00531-JCH-LF Document 1 Filed 06/02/20 Page 6 of 6
